Case: 14-20306      Document: 00513013173         Page: 1    Date Filed: 04/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20306
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 21, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ALEJANDRO NARVAREZ-IGLESIAS, also known as Geronimo Saenz, also
known as Alejandro Antonio Navarez-Iglesias, also known as Geronimo Albert
Zarazua, also known as Geronimo A. Zarazua, also known as Geronimo
Guadalupe Saenz, also known as Javier Garcia, also known as Alejandro
Narvaez Iglecias, also known as Albert Zarazua, also known as Geronimo
Zarazua Luis Jose Villalobos, also known as Jose Luis Villalobos,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:13-CR-56-1


Before REAVLEY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Alejandro Narvarez-Iglesias has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20306    Document: 00513013173    Page: 2   Date Filed: 04/21/2015


                                No. 14-20306

Cir. 2011). Narvarez-Iglesias has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2